August 25, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  HARDRIDERS MOTORCYCLE CLUB ASSOCIATION, HARDRIDERS
 MOTORCYCLE CLUB FORT BEND COUNTY CHAPTER, HARDRIDERS
 MOTORCYCLE CLUB BRAZORIA COUNTY CHAPTER, HARDRIDERS
    MOTORCYCLE CLUB LAFAYETTE CHAPTER, HARDRIDERS
 MOTORCYCLE CLUB GALVESTON COUNTY CHAPTER, HARDRIDERS
 MOTORCYCLE CLUB BEAUMONT CHAPTER, EFREM SEWELL, MILO
SHEPARD, THOMAS MEEKS, JOSEPH GUILLORY, AND TONY THOMAS,
                         Appellants

NO. 14-14-00234-CV                     V.

 HARDRIDERS, INC., WAVERLY NOLLEY, AND SHANNON MAYFIELD,
                           Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, HardRiders,
Inc., Waverly Nolley, and Shannon Mayfield, signed December 26, 2013, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellants, Hardriders Motorcycle Club Association, Hardriders
Motorcycle Club Fort Bend County Chapter, Hardriders Motorcycle Club Brazoria
County Chapter, Hardriders Motorcycle Club Lafayette Chapter, Hardriders
Motorcycle Club Galveston County Chapter, Hardriders Motorcycle Club
Beaumont Chapter, Efrem Sewell, Milo Shepard, Thomas Meeks, Joseph Guillory,
and Tony Thomas, jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.